Case 2:17-cv-03984-CCC-MF Document 130 Filed 03/05/21 Page 1 of 2 PageID: 4881




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 MICROSPHERIX LLC,
                                                  Civil Action No. 2:17-cv-03984
                       Plaintiff,
        v.                                                  (CCC/MF)

 MERCK SHARP & DOHME CORP.,                      NOTICE OF MOTION FOR
 MERCK SHARP & DOHME B.V.                       LEAVE TO SERVE AMENDED
 AND ORGANON USA, INC.,                         INVALIDITY CONTENTIONS

                       Defendants.


 TO: ALL COUNSEL OF RECORD

       PLEASE TAKE NOTICE that Defendants Merck Sharp & Dohme Corp.,

 Merck Sharp & Dohme B.V. and Organon USA, Inc., will move before move before

 the Honorable Mark Falk, U.S.M.J., at the Martin Luther King Building, & U.S.

 Courthouse, 50 Walnut Street, Newark, NJ 07102, on April 5, 2021, or as soon

 thereafter as counsel may be heard, for entry of an Order, for Leave to Serve

 Amended Invalidity Contentions.

       PLEASE TAKE FURTHER NOTICE that Defendants will rely upon the

 accompanying memorandum of law, the Declaration of Andrew P. Blythe, with

 exhibits, and upon all pleadings and proceedings on file herein.

       PLEASE TAKE FURTHER NOTICE that a Proposed Order granting the

 motion is attached.
Case 2:17-cv-03984-CCC-MF Document 130 Filed 03/05/21 Page 2 of 2 PageID: 4882




 Dated: March 5, 2021                     Respectfully submitted,

 GIBSON, DUNN & CRUTCHER LLP MCCARTER & ENGLISH, LLP

 Y. Ernest Hsin (admitted pro hac vice)     /s/ John E. Flaherty________
 GIBSON, DUNN & CRUTCHER LLP              John E. Flaherty
 555 Mission Street                       Cynthia S. Betz
 San Francisco, CA 9410575201             MCCARTER & ENGLISH, LLP
 Tel: (415) 393-8200                      Four Gateway Center
 ehsin@gibsondunn.com                     100 Mulberry St.
                                          Newark, New Jersey 07102
 Betty X. Yang (admitted pro hac vice)    (973) 622-4444
 GIBSON, DUNN & CRUTCHER, LLP             jflaherty@mccarter.com
 2001 Ross Avenue, Suite 2100             cbetz@mccarter.com
 Dallas, TX 75201
 Tel: (214) 698-3100
 Fax: (214) 571-2900
 byang@gibsondunn.com

 Andrew P. Blythe (admitted pro hac
 vice)
 GIBSON, DUNN & CRUTCHER, LLP
 3161 Michelson Drive
 Irvine, CA 92612
 Tel: (949) 451-3800
 ablythe@gibsondunn.com
